Appeal from an award of death benefits to a widow and dependent child. Decedent’s death was occasioned by the rupture of a peptic ulcer, the duodenum and certain intestines, causing a generalized peritonitis. The medical evidence sustains the finding of causal relation between the several ruptures and death and the operation of a “ Meker,” a device used in laying carpets. Deceased was required, in the operation, to press his abdomen against the handle and to kick it with his knee. The evidence as to the happening of the accident is largely hearsay and circumstantial, but it is sufficiently corroborated by two “ employer’s first reports of injury.” Award unanimously affirmed, with costs to the State Industrial Board. Present- — -Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.